In my view, a criminal defendant may, at the time of each of a series of offenses, have been predisposed to commit the particular offense, and yet not have been predisposed, at the outset, to become involved in a criminal enterprise, so that it will only have been at the state's importuning that the defendant has, in fact, become involved in a criminal enterprise. I do not regard this as a "feckless" defense, but rather as a defense that is not made out by the evidence in this record. In my view, the finder of fact could easily have found on this record that Burkitt was predisposed to become involved in a criminal enterprise. Accordingly, I join in overruling Burkitt's First Assignment of Error.
With respect to Burkitt's other assignments of error, I am in complete agreement with the opinion of this court. *Page 230